    Case 1:05-cr-00239-MHT-WC Document 45 Filed 11/23/20 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


UNITED STATES OF AMERICA             )
                                     )       CRIMINAL ACTION NO.
     v.                              )          1:05cr239-MHT
                                     )               (WO)
JOSEPH L. KENNEDY                    )

                                ORDER

    It is ORDERED that defendant Joseph L. Kennedy’s

motion    for   appointment     of       counsel   (doc.   no.   43)   is

denied.    Defendant Kennedy has shown that he is capable

of representing himself on the issue currently before

the court.

    DONE, this the 23rd day of November, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
